852 F.2d 1287
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FEDERAL DEPOSIT INSURANCE CORPORATION, Plaintiff-Appellee,v.Joe R. ONKS;  Elizabeth J. Onks;  Defendants-Appellants,William W. Howard;  Carolyn N. Howard, Defendants.
No. 88-5486.
United States Court of Appeals, Sixth Circuit.
July 28, 1988.

Before MERRITT, KRUPANSKY and BOGGS, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellee's motion to dismiss the appeal for lack of jurisdiction on the basis that the appeal is from an interlocutory order and that it was filed in an untimely manner.  The appellants have failed to respond to the motion but have submitted a brief on appeal.


2
A review of the record reveals that a judgment of the district court was entered on March 30, 1988, which granted plaintiff's motion for summary judgment against defendants Joe R. and Elizabeth J. Onks.  On April 29, 1988, appellants filed their notice of appeal from that order.  Defendants William W. and Carolyn N. Howard remain parties to the suit.


3
This court lacks jurisdiction in the appeal.  Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976);  Soloman v. Aetna Life Ins. Co., 782 F.2d 58, 59 (6th Cir.1986).  No Rule 54(b) certification was made in the instant appeal.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of H.H.S., 759 F.2d 565 (6th Cir.1985).


4
It is ORDERED that the motion to dismiss be granted and the appeal be and hereby is dismissed.  Rule 8, Rules of the Sixth Circuit.